EXHIBIT 32 – SECTION 1350 CERTIFICATION CERTIFICATION The undersigned certifies pursuant to 18 U.S.C. Section 1350, that: The accompanying report on Form 10-K fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the accompanying report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: March 16, 2011 /s/ MICHAEL N. VITTORIO MICHAEL N. VITTORIO PRESIDENT AND CHIEF EXECUTIVE OFFICER (principal executive officer) /s/ MARK D. CURTIS MARK D. CURTIS SENIOR VICE PRESIDENT AND TREASURER (principal financial and accounting officer)
